IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45665

STATE OF IDAHO,                                 )
                                                )   Filed: July 3, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
HARLEY J. HULSE,                                )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Harley J. Hulse pleaded guilty to felony injury to child, Idaho Code § 18-1501(1). The
district court imposed a unified sentence of eight years, with two years determinate, suspended
the sentence, and placed Hulse on a term of probation. Hulse admitted to violating the terms of
his probation, and the district court executed the underlying sentence, retained jurisdiction, and
sent Hulse to participate in the rider program. After Hulse completed his rider, the district court
relinquished jurisdiction. Hulse filed an Idaho Criminal Rule 35 motion, which the district court
denied. Hulse appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                                1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hulse’s I.C.R. 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hulse’s I.C.R.
35 motion is affirmed.




                                                2